 4:13-cr-03115-RGK-CRZ Doc # 254 Filed: 08/06/20 Page 1 of 1 - Page ID # 1504




                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,

                    Plaintiff,                              4:13CR3115

       vs.
                                                MEMORANDUM AND ORDER
JUSTIN LEE ORSTAD,

                    Defendant.


      Despite the efforts of the Probation Office to contact the place of confinement
and the refusal of the Bureau of Prisons’ warden and case manager to respond by
telephone or email which annoys me greatly, Federal Public Defender David
Stickman has provided me with a copy of the appellate decision by the Bureau of
Prisons to deny compassionate release. Mr. Stickman notes that a portion of the
opinion is darkened and unreadable because someone apparently highlighted it.
Nevertheless,

      IT IS ORDERED that:

      (1)    The Bureau of Prisons’ appellate opinion provided by Mr. Stickman
             shall be filed by the Clerk of the Court in this matter.

      (2)    I shall discuss this matter with counsel and the Probation Officer today.

      Dated this 6th day of August, 2020.

                                              BY THE COURT:


                                              Richard G. Kopf
                                              Senior United States District Judge
